Case 1:19-cv-02821-MKB-LB Document 12 Filed 06/15/21 Page 1 of 2 PageID #: 292




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
LIVIA M. SCOTTO,
                                                                  NOT FOR PUBLICATION
                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     19-CV-2821 (MKB)

MAIMONIDES HOSPITAL, DR. JASON J.
JARMILLIONO, DR. PARIS, DR. HEACHT,
and DR. JOSHUA KIRSCHSTEIN,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Livia M. Scotto, proceeding pro se, commenced the above-captioned action on

May 3, 2019, against Defendants Maimonides Hospital, Dr. Jason J. Jarmilliono, Dr. Paris, Dr.

Heacht, and Dr. Joshua Kirschstein. (Compl., Docket Entry No. 1.) By Memorandum and Order

dated July 26, 2019, the Court granted Plaintiff’s application to proceed in forma pauperis,

dismissed the Complaint pursuant to Rule 8 of the Federal Rules of Civil Procedure “because it

[was] incoherent and incomprehensible and fail[ed] to state any facts against the Defendants,”

and granted Plaintiff leave to file an amended complaint “in [an] abundance of caution.” (Order

dated July 26, 2019, Docket Entry No. 6.)

        On August 29, 2019, Plaintiff filed a 237-page “memorandum of law.” 1 (Pl.’s Mem. of

Law, Docket Entry No. 9.) On September 25, 2019, Plaintiff filed a second “memorandum of

law.” (Pl.’s Second Mem. of Law, Docket Entry No. 10.) Neither submission complies with the



        1
          On August 29, 2019, Plaintiff filed an interlocutory appeal and on April 10, 2020, the
United States Court of Appeals for the Second Circuit dismissed Plaintiff’s interlocutory appeal.
Scotto v. State of Hawaii, No. 19-2919 (2d Cir. Apr. 10, 2020).
Case 1:19-cv-02821-MKB-LB Document 12 Filed 06/15/21 Page 2 of 2 PageID #: 293




Court’s Order directing Plaintiff to file an amended complaint that sets forth coherent facts to

plausibly state a claim upon which relief may be granted. Plaintiff’s submission continues her

pattern of submitting a numerous and random assortment of incoherent documents. 2 In addition,

each submission also lists other docket numbers for unrelated cases filed in the federal district

and appellate courts and does not include any coherent facts that would suggest a plausible claim

against the Defendants named herein.

       For the foregoing reasons, the Court dismisses the Complaint. The Court certifies

pursuant to 28 U.S.C. § 1915(a) that any appeal would not be taken in good faith and, therefore,

denies in forma pauperis status for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444–45 (1962). The Clerk of Court is directed to enter judgment, mail a copy of this

Memorandum and Order to Petitioner at her address of record, and close this case. The Court’s

Filing Injunction Order remains in effect.

Dated: June 15, 2021
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




       2
         After Plaintiff filed this action, the Court enjoined her from filing any new in forma
pauperis action without first obtaining leave of the Court. See Scotto v. State of Hawaii, No. 19-
CV-5167 (E.D.N.Y. Mar. 10, 2020) (Docket Entry No. 9).
                                                 2
